Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0003520
                                                          22-SEP-2015
                                                          10:01 AM
                             SCWC-13-0003520


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                               DIANE SMITH,

                     Respondent/Petitioner-Appellee,


                                   vs.


                              JAMES R. SMITH,

                     Petitioner/Respondent-Appellant.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-13-0003520; FC-DA NO. 13-1-0083)


         ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)


            Petitioner/Respondent-Appellant James R. Smith’s
application for writ of certiorari filed on August 31, 2015, was
filed more than thirty days after the filing of the ICA’s
July 17, 2015, judgment on appeal.        The application is untimely
and thus, this courts lacks appellate jurisdiction.        See Hawai'i
Revised Statutes § 602-59(c) (Supp. 2011); Hawai'i Rules of
Appellate Procedure Rule 40.1(a).      Therefore,
            IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed. 

            DATED:    Honolulu, Hawai'i, September 22, 2015.

James R. Smith,                       /s/ Mark E. Recktenwald

petitioner pro se

                                      /s/ Paula A. Nakayama


                                      /s/ Sabrina S. McKenna 


                                      /s/ Richard W. Pollack


                                      /s/ Michael D. Wilson